Brown, P. J.:
The petitioners in this proceeding were, prior to February 29, 1896, employees in the department of city works in the city of Brooklyn. On that day the respondent discharged them from their positions, and the sole question presented on this appeal is whether such discharge was lawful. The respondent was appointed commissioner of the city works by the mayor on January 21,1896, for the term of two years from the following first day of February, and the certificate of appointment and the commissioner’s oath of office were on that day filed, as required by law, and on January twenty-ninth the commissioner’s official bond was approved by the common council and filed with the city clerk. The provision of the charter of the city of Brooklyn applicable to the. facts here present is as follows:
“ The officer or officers at the head of any department may appoint and remove his or their clerks and assistants and other subordinates and fix their salaries, provided, however, that on and after the expiration of thirty days from the time that a new officer or officers shall have been appointed as such head of department, he or they may remove clerks or assistants only upon filing in writing the reasons for any removal with the city clerk, which reasons shall not be questioned in any other place, except that foremen, inspectors and laborers temporarily employed under the department of city works may be removed at any time at the pleasure of the head of such department.” (Laws of 1888, chap. 583, tit. 3, § 2.)
It is clear that the intent of the Legislature was to give to newly-appointed heads of departments thirty days within which to make removals without assigning reasons therefor.
This power evidently could not be exercised until the head of the department entered upon the discharge of his duties. The thirty days, therefore, began to run at the commencement of the appointee’s term of office. The respondent was appointed on January twenty-first, but his term of office did not begin until February first, and he did not enter upon the discharge of his duties until the latter date. Beginning with that date, for a period of thirty days he was *134empowered to make, removals of- employees in -his" department without assigning any reason for his action. As the petitioners were removed from their positions on February twenty-ninth, their discharge, therefore, was lawful.
. The order must be affirmed, with ten dollars costs and 'disbursements.
All concurred.
Order affirmed, with ten ¿dollars costs and disbursements.